Case 1:18-cv-00002-PKC-PK Document 41 Filed 02/11/19 Page 1 of 3 PagelD #: 227

Supreme Court of Pew Fersep

 

Certificate of Good Standing

This is to certify that DAVID ANDREW BERLIN
(No. 028672012 ) was constituted and appointed an Attorney at Law of New
Jersey on November 28, 2012 and, as such,
has been admitted to practice before the Supreme Court and all other courts of this State
as an Attorney at Law, according to its laws, rules, and customs.

I further certify that as of this date, the above-named is an Attorney at Law in
Good Standing. For the purpose of this Certificate, an attorney is in “Good Standing” if
the Court’s records reflect that the attorney: 1)is current with all assessments imposed as a
part of the filing of the annual Attorney Registration Statement, including, but not
limited to, all obligations to the New Jersey Lawyers’ Fund for Client Protection; 2)is not
suspended or disbarred from the practice of law; 3) has not resigned from the Bar of this
State; and 4) has not been transferred to Disability Inactive status pursuant to Rule 1:20-
TZ

Please note that this Certificate does not constitute confirmation of an attorney's
satisfaction of the administrative requirements of Rule 1:21-1(a) for eligibility to practice
law in this State.

In testimony whereof, I have
hereunto set my hand and

affixed the Seat of the

Supreme Court, at Trenton, this

24TH day of January » 20 19°

A Bho

Clerk of thk Syfpreme Court

 

-453a-

 
Case 1:18-cv-00002-PKC-PK Document 41 Filed 02/11/19 Page 2 of 3 PagelD #: 228

Supreme Court of Pew Persep

 

Certificate of Good Standing

This is to certify that GARY SCHAFKOPF
(No. 012242000 ) was constituted and appointed an Attorney at Law of New

Jersey on June 05, 2000 and, as such,
has been admitted to practice before the Supreme Court and afl other courts of this State
as an Attorney at Law, according to its laws, rules, and customs.

I further certify that as of this date, the above-named is an Attorney at Law in
Good Standing. For the purpose of this Certificate, an attorney is in “Good Standing” if
the Court’s records reflect that the attorney: 1)is current with all assessments imposed as a
part of the filing of the annual Attorney Registration Statement, including, but not
limited to, all obligations to the New Jersey Lawyers’ Fund for Client Protection, 2)is not
suspended or disbarred from the practice of law; 3) has not resigned from the Bar of this
State; and 4) has not been transferred to Disability Inactive status pursuant to Rule 1:20-
12.

Please note that this Certificate does not constitute confirmation of an attorney's
satisfaction of the administrative requirements of Rule 1:21-1(a) for eligibility to practice
law in this State.

In testimony whereof, I have
hereunto set my hand and

affixed the Seal of the
Supreme Court, at Trenton, this
24th OF January 79 49°

A Zeke

Clerk of thik Sifpreme Court

 

~453a-

 
Case 1:18-cv-00002-PKC-PK Document 41 Filed 02/11/19 Page 3 of 3 PagelD #: 229

Supreme Court of Pew Yersep

 

Certificate of Good Standing

This is to certify that | MATTHEW BENJAMIN WEISBERG
(No. 015652000 ) was constituted and appointed an Attorney at Law of New
Jersey on November 14, 2000 and, as such,
has been admitted to practice before the Supreme Court and all other courts of this State
as an Attorney at Law, according to its laws, rules, and customs.

I further certify that as of this date, the above-named is an Attorney at Law in
Good Standing. For the purpose of this Certificate, an attorney is in “Good Standing” if
the Court’s records reflect that the attorney: 1)is current with all assessments imposed asa
part of the filing of the annual Attorney Registration Statement, including, but not
limited to, all obligations to the New Jersey Lawyers’ Fund for Client Protection; 2)is not
suspended or disbarred from the practice of law; 3) has not resigned from the Bar of this
State; and 4) has not been transferred to Disability Inactive status pursuant to Rule 1:20-
ili,

Please note that this Certificate does not constitute confirmation of an attorney's
satisfaction of the administrative requirements of Rule 1:21-1(a) for eligibility to practice
law in this State.

In testimony whereof, I have
hereunto set my hand and

affixed the Seal of the
Supreme Court, at Trenton, this

, 20

2atH “9% January 19°

 

Clerk of a Sypreme Court

453a-

 
